Citation Nr: 9907420	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-43 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 30 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to February 
1983.  This is an appeal from a January 1996 rating action by 
the Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, which confirmed and continued a 30 percent 
evaluation for the veteran's post-traumatic stress disorder 
and which denied entitlement to a total rating based on 
individual unemployability.  


REMAND

When the veteran was afforded a VA psychiatric examination in 
April 1994, it was reported that he had begun using drugs in 
service and that after service he had been hospitalized on 
several occasions because of drug abuse.  It was indicated 
that he had last been hospitalized in 1993 and had not taken 
any drugs since then.  It was indicated that in 1986 he had 
been fired from his job for stealing.

On mental status examination, his speech was logical and 
goal-directed.  However, his affect was depressed and he 
exhibited overt anxiety.  It was indicated that his memory 
and intellect were not grossly impaired and he had fairly 
good insight and judgment.  The diagnoses included dysthymia.  

In a claim for a total rating based on individual 
unemployability dated in October 1995, the veteran indicated 
that he had last worked on a full-time basis in May 1992.  He 
reported that his occupation had been that of a tree trimmer 
for a municipality.  He reported that after he had become too 
disabled to work he had had trained at a community college 
under the VA vocational rehabilitation program.  

The veteran was again afforded a VA psychiatric examination 
in December 1995.  It was indicated that his drinking had 
increased after service and he had become involved with 
drugs.  It was stated that he had abstained for five months 
but had again began drinking and using drugs and had been 
fired from his job.  It was reported that in November 1992 he 
had been placed in jail for purchasing drugs.  He had been in 
jail until February 1993.  He had received assistance for his 
addiction and had been abstaining since that time.

The veteran was noted to be very anxious with a constant 
tremor of the extremities, mostly of the right hand.  It was 
indicated that he was still very disturbed and had 
nightmares.  The examiner's impression was that the veteran 
had suffered a rather severe post-traumatic stress disorder.  

In a February 1996 statement, the veteran indicated that he 
was scheduled for a hearing during that month with the Social 
Security Administration.  The regional office wrote to the 
Social Security Administration and requested that that agency 
provide all medical records regarding his claim for 
disability benefits.  No response was received.  

VA outpatient treatment records reflect that the veteran was 
seen on numerous occasions in 1997 and 1998 at the VA Medical 
Center, Cleveland, for conditions including his 
post-traumatic stress disorder.  He participated in group 
sessions on a number of occasions. 

The record reflects that, in addition to the 30 percent 
rating for his post-traumatic stress disorder, the veteran 
has established service connection for post operative damage 
to the median nerve, rated 30 percent disabling and residuals 
of a fracture of the right second metacarpal, rated 10 
percent disabling.  The combined rating for the service-
connected disabilities is 60 percent.

The record further discloses that in an October 1998 rating 
action service connection was denied for several 
disabilities, including a cervical disability and reflex 
sympathetic dystrophy.  The period for appealing the denials 
of service connection for the disabilities has not yet 
expired.  If the veteran submits a timely appeal from the 
denial of service connection for any disability, that matter 
should be included with the current appeal.

As indicated previously, the examiner on the December 1995 
examination described the veteran's post-traumatic stress 
disorder as severe in nature.  The Board believes that a 
current psychiatric examination would be desirable.  The 
Board also believes that additional information, including 
the veteran's VA vocational rehabilitation file, disposition 
of the veteran's Social Security claim and Social Security 
medical records would be helpful and the case is accordingly 
REMANDED for the following action:  

1.  The VA Medical Center, Cleveland, 
should be contacted and asked to provide 
copies of all treatment records of the 
veteran subsequent to June 1998 for his 
post-traumatic stress disorder and 
service-connected right upper extremity 
disabilities.  Any such records obtained 
should be associated with the claims 
file.  The veteran's VA vocational 
rehabilitation folder should also be 
obtained and included with the claims 
file.  

2.  The Social Security Administration 
should again be contacted and asked to 
advise of the disposition regarding the 
veteran's claim for disability benefits 
with that agency and also to provide 
copies of all medical records filed by 
the veteran in connection with his claim.  
Any such records obtained should be 
associated with the claims file.  

3.  A social and industrial survey should 
then be conducted for the purpose of 
developing collateral information 
regarding the veteran's daily activities, 
behavior, social integration and any 
efforts at obtaining employment.  The 
interviewer should obtain information 
regarding any current alcohol or drug 
usage on the part of the veteran and any 
effect of such usage on his employability 
and include that information in the 
report. 

4.  The veteran should then be afforded a 
special psychiatric examination in order 
to determine the current nature and 
severity of his post-traumatic stress 
disorder.  Any indicated special studies 
should be conducted.  Based upon a review 
of the record and the examination, the 
examiner must assign a Global Assessment 
of Functioning (GAF) score consistent 
with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders and explain 
what the assigned score represents.  The 
examiner should also discuss the effect, 
if any, of alcohol or drug usage, or any 
other psychiatric condition which is not 
established as service connected, on the 
veteran's employability.  The claims file 
is to be made available to the examiner 
for review in conjunction with the 
examination.  

5.  The veteran's case should then be 
reviewed by the regional office.  If the 
denial is continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


- 3 -


